Judgment unanimously affirmed. Memorandum: The evidence before the hearing court fully supports the finding that defendant’s pre-Miranda oral statements (see, Miranda v Arizona, 384 US 436) were voluntarily given and were not the product of a custodial interrogation (see, People v Yukl, 25 NY2d 585, 589, mot to amend remittitur denied 26 NY2d 845, cert denied 400 US 851; People v Oates, 104 AD2d 907, 910-911). Thus, defendant’s contention that his subsequent written statement, made after he was given his Miranda warnings, must be suppressed because the statement was "not sufficiently attenuated from” his oral statements is without merit (cf., People v Chapple, 38 NY2d *949112). Contrary to defendant’s contention, a custodial environment was not created when the police asked defendant’s brother, who accompanied him to the police station, to remain in the hall during the police interview. The record discloses no deception or other deliberate action by the police to isolate defendant from his brother in order to obtain incriminating statements (see, People v Winchell, 64 NY2d 826). Furthermore, the record supports the finding that the knife was retrieved from defendant’s apartment pursuant to his voluntary consent to search (see, People v Cosme, 48 NY2d 286, 290). Finally, defendant’s sentence was neither harsh nor excessive. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—manslaughter, first degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.